United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-2470
                                  ___________

Shirley Whitten; Terriel McLaughlin;      *
Janet Richardson,                         *
                                          *
              Appellants,                 *
                                          *
       v.                                 * Appeal from the United States
                                          * District Court for the
Arkansas Department of Human              * Western District of Arkansas.
Services; Richard Weiss, in his official *
capacity as Director; Diane O’Connell, *         [UNPUBLISHED]
individually and in her official capacity *
as director of the Division of Children *
and Family Services; Roy Kindle,          *
Director of the Division of Children      *
and Family Services; Kurt Knickrehm, *
Director of DHS,                          *
                                          *
              Appellees.                  *
                                     ___________

                         Submitted: January 5, 2001
                             Filed: January 25, 2001
                                 ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.
       Shirley Whitten, Terriel McLaughlin, and Janet Richardson were employees of
the Arkansas Department of Human Services (DHS) working in the Division of
Children and Family Services (DCFS). Diane O’Connell, DCFS Director, terminated
them after DHS completed internal investigations into their alleged misconduct. They
subsequently sued DHS, its director in his official capacity, and O’Connell, alleging as
relevant that DHS did not follow its employee discipline policies during its
investigation or in terminating them without good cause, and that O’Connell terminated
them based upon various illegal factors and without affording them due process.

       This appeal challenges the District Court’s1 summary judgment rulings that the
plaintiffs had no property interest in their continued employment and that Richardson’s
Age Discrimination in Employment Act (ADEA) claim was barred by Eleventh
Amendment sovereign immunity. Plaintiffs contend that DHS’s discipline policies
entitled them to due process protection and that Arkansas has waived its sovereign
immunity to ADEA suits.

       After reviewing the relevant discipline policies, we agree with the District Court
that they did not alter plaintiffs’ at-will employment status to create property interests
in their jobs. See Singleton v. Cecil, 176 F.3d 419, 424-25 & n.6 (8th Cir.) (finding
that an at-will employee has no property interest in job), cert. denied, 528 U.S. 966
(1999); Ball v. Ark. Dep’t of Cmty. Punishment, 10 S.W.3d 873, 876 (Ark. 2000)
(holding that under Arkansas law, employment is at-will unless personnel manual or
employment agreement contains express provision that employee shall not be
discharged except for cause); Batra v. Bd. of Regents of the Univ. of Neb., 79 F.3d
717, 720 (8th Cir. 1996) (holding that an employer’s mere failure to follow its own
rules and regulations does not give rise to a protected property interest).



      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
                                           -2-
        We also agree with the District Court that Arkansas is immune from ADEA
suits, see Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 91 (2000) (holding that Congress
exceeded its authority under § 5 of the Fourteenth Amendment in attempting to
abrogate the States’ Eleventh Amendment immunity in ADEA suits), and has not
waived its immunity by enacting Ark. Code Ann. § 21-3-201 to -203, -205 (Michie
1996), which prohibits age discrimination in public employment but does not manifest
consent to be sued for such discrimination in federal court. See Atascadero State
Hosp. v. Scanlon, 473 U.S. 234, 239-40 (1985) (“A state will be deemed to have
waived its immunity only where stated by the most express language or by such
overwhelming implication from the text as [will] leave no room for any other
reasonable construction.”) (internal quotations omitted); Burk v. Beene, 948 F.2d 489,
493 (8th Cir. 1991) (holding that the waiver of sovereign immunity must be “clear and
unequivocal”).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-